In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-12-00468-CV
                           ____________________

                    TRISHA WAKAT SHAFER, Appellant

                                         V.

                      JACK NEWTON SHAFER, Appellee
_______________________________________________________            ______________

                    On Appeal from the 418th District Court
                         Montgomery County, Texas
                       Trial Cause No. 10-04-03653 CV
________________________________________________________             _____________

                                     ORDER

      Trisha Wakat Shafer is appealing the trial court’s September 7, 2012 final

order on her suit to modify the parent-child relationship. Appellant filed a motion

to supplement the reporter’s record with hearings conducted by the trial court in

connection with an earlier modification suit that resulted in a final order signed on

December 30, 2011. Sequentially filed suits for modification of the parent-child

relationship are treated as separate proceedings. See Tex. Fam. Code Ann. §

156.004 (West 2008). Because she has indigent status for the appeal, the appellant

                                         1
is not required to pay for the reporter’s record. See Tex. R. App. P. 20.1(k). The

“reporter’s record” for purposes of this appeal is the record of the proceedings

conducted for the suit for modification that resulted in the final order on appeal.

Accordingly, the court reporter is required to prepare without prepayment only

those hearings conducted pursuant to the suit for modification that is the subject of

this appeal.

      “Any supplemental reporter’s record is part of the appellate record.” Tex. R.

App. P. 34.6(d). Accordingly, the appellant may request a reporter’s record of a

hearing from the previous suit to modify the parent-child relationship and cause it

to be filed in the record of this appeal. However, because she is entitled to a record

without prepayment only of the proceedings for this appeal, she is not entitled to

have the records from the earlier modification suit prepared without prepayment.

      ORDER ENTERED March 28, 2013.


                                                          PER CURIAM

Before McKeithen, C.J., Gaultney and Horton, JJ.




                                          2